188 S.W.3d 126 (2006)
STATE of Missouri, Respondent,
v.
Timothy W. COX, Appellant.
No. WD 64942.
Missouri Court of Appeals, Western District.
April 4, 2006.
Irence C. Karns, Columbia, MO, attorney for appellant.
Shaun J. Mackelprang, Jefferson City, MO, attorney for respondent.
Before: EDWIN H. SMITH, C.J., VICTOR C. HOWARD, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Mr. Timothy W. Cox appeals his convictions for second-degree assault, § 565.060,[1] and armed criminal action, § 571.015. On appeal, Mr. Cox claims that the circuit court erred in refusing self-defense instruction B, because it violated the right to due process, Rule 28.02,[2] and the Notes on Use to MAI-CR3d 306.06[3] since there was no substantial evidence that he was the initial aggressor.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. (2000), unless otherwise indicated.
[2]  Rule references are to the Missouri Rules of Criminal Procedure.
[3]  MAI-CR3d references are to the Missouri Approved Instructions and Charges, Criminal (3d ed. 2001 Supp.).